AO 106A (08/18) Application for a Warrant by Telephone or Uther Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

EMOTET BOTNET DISTRIBUTION SERVERS

Case No. (2(Wwg TH

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the District of Multiple , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Cade Section Offense Description
18 U.S.C. § 1030(a)(5)(A) Computer Fraud
18 U.S.C. § 371 Conspiracy to Commit Computer Fraud

The application is based on these facts:

& Continued on the attached sheet.

a Delayed notice of _30 days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. ; 4 CAL)

 

-

Ze iale rele

Applicant's signature

Blair Newman, Special Agent, FBI

 

Printed name and title

| v ested to by the applicant in accordance with * requirements of Fed. R. Crim. P. 4.1 by
: tele) [vt i re Cau a { LOW. ES (specify reliable electra ic means). f,
S Ww / )

Date: 0 et 5 “Ll 1), PE

Judge 's stenature
City and state: Greensboro, North Carolina L. Patrick Auld, United States Magistrate Judge

 

 

Printed name and title

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 1 of 12
ATTACHMENT B
PARTICULAR THINGS TO BE SEIZED

This warrant authorizes the use of remote access techniques to search
the electronic storage media identified in Attachment A and to seize or copy
from the electronic storage media identified in Attachment A any electronically
stored information, including but not limited to web shells, used by the
administrators of the Emotet botnet to communicate with and distribute files
to victim computers to infect them with Emotet malware, as evidence and/or
instrumentalities of the Emotet botnet computer fraud and conspiracy in
violation of Title 18, United States Code, Sections 1030(a)(5)(A) (computer
fraud) and 371 (conspiracy to commit computer fraud).

This warrant does not authorize the seizure of any tangible property.
lixcept as provided above, this warrant does not authorize the seizure or
copying of any content from the electronic storage media identified in
Attachment A or the alteration of the functionality of the electronic storage

media identified in Attachment A.

Page 1 of 1

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 2 of 12
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

IN RE APPLICATION FOR A hat
WARRANT TO SEARCH Case No._] 2 (J Sif
EMOTET BOTNET
DISTRIBUTION SERVERS

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41(b)(6)(B) FOR A SEARCH WARRANT

I, Blair Newman, a Special Agent with the Federal Bureau of
Investigation (“FBI”), being first duly sworn, hereby depose and state as
follows:

INTRODUCTION

L. The FBI is investigating the Emotet malicious software
(‘malware’) and its associated botnet. Administrators of the Emotet botnet use
a system of tiered servers to distribute the initial malware file to infected
computers. Tier 1 distribution servers are typically compromised web servers
with unauthorized web shells (i.e., pieces of code or scripts running on a server
that enable remote administration), through which Emotet administrators
upload the malware to the servers. FBI agents, analysts, and computer
scientists (collectively “FBI personnel”) have obtained the Emotet
administrators’ web shell credentials and intend to uninstall or otherwise
disable the web shells on dozens of Tier 1 distribution servers located in the

United States.

Page 1 of 10

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 3 of 12
2. Therefore, [ make this affidavit in support of an application for a
warrant under Federal Rule of Criminal Procedure 41(b)(6)(B) to use remote
access techniques to search Emotet Tier 1 distribution servers located in the
United States, further identified in Attachment A, and to seize or copy
electronically stored information that constitutes evidence and/or
instrumentalities of the Emotet malware and botnet, further described in
Attachment B.

3. This warrant does not authorize the collection of content of
communications from the servers, nor does it authorize law enforcement
officers to alter the servers’ operating systems, files, or software, except as
expressly provided in this affidavit.

A, The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other witnesses and
agents, including foreign law enforcement officers.! This affidavit is intended
to show merely that there is sufficient probable cause for the requested
warrant and does not set forth all of my knowledge about this matter.

5. Based on my training and experience and the facts as set forth in

this affidavit, there is probable cause to believe that violations of Title 18,

United States Code, Sections 1030(a)(5)(A) (computer fraud) and

 

1 This information provided by foreign law enforcement agents is reliable, .
based on the experience of the FBI.

~

Page 2 of 10

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 4 of 12
371 (conspiracy to commit computer fraud) have been committed in the Middle
District of North Carolina and elsewhere.

AGENT BACKGROUND

6. J am a Special Agent with the Federal Bureau of Investigation
(“FBI”) and have been since May 2019. I am currently assigned to the Cyber
Squad in the Raleigh Resident Agency of the Charlotte Division. Previously,
from May 2016 to May 2019, I was an FBI Staff Operations Specialist assigned
to a Cyber Squad in the New York Office. I have participated in <nvestigations
of criminal offenses involving computer and wire fraud, as well as conspiracy,
and I am familiar with the means and methods used to commit such offenses.
I am an “investigative or law enforcement officer” within the meaning of 18
U.S.C. § 2510; that is, an officer of the United States of America who is
empowered to investigate and make arrests for offenses alleged in this

warrant.

STATUTORY AUTHORITY

7. Federal Rule of Criminal Procedure 41(b)(6)(B) provides that “a
magistrate judge with authority in any district where activities related to a
crime may have occurred has authority to issue a warrant to use remote access
‘to search electronic storage media and to seize or copy electronically stored
information located within or outside that district if... (B) in an investigation

of a violation of 18 U.S.C. § 1030(a)(5), the media are protected computers that

Page 3 of 10

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 5 of 12
have been damaged without authorization and are located in five or more
districts.”

8. Title 18, United States Code, Section 1030(a)(5)(A) provides that
whoever “knowingly causes the transmission of a prograin, information, code,
or command, and as a result of such conduct, intentionally causes damage
without authorization, to a protected computer ... shall be punished as
provided in subsection (c) of this section.” Section 1030(e)(2)(B) defines a
“protected computer” as a computer “which is used in or affecting interstate or
foreign commerce or communication, including a computer located outside the
United States that is used in a manner that affects interstate or foreign
commerce or communication of the United States[.]” Section 1030(e)(8) defines
“damage” as “any impairment to the integrity or availability of data, a
program, a system, or information|].}”

9. Title 18, United States Code, Section 371 provides: “If two or more
persons conspire either to commit any offense against the United States, or to
defraud the United States, or any agency thereof in any manner or for any
purpose, and one or more of such persons do any act to effect the object of the
conspiracy, each shall be fined under this title or imprisoned not more than

five years, or both.”

Page 4 of 10

Case 1:21-mj-00034-LPA Document 1. Filed 01/25/21 Page 6 of 12
a

PROBABLE CAUSE
A. Overview of the Emotet Malware and Botnet

10. Emotet is a family of malware that targets critical industries
worldwide, including banking, e-commerce, healthcare, academia,
government, and technology. Emotet malware primarily infects victim
computers through spam email messages containing malicious attachments or
hyperlinks. Once it has infected a victim computer, Emotet can deliver
additional malware to the infected computer, such as ransomware or malware
that steals financial credentials. The computers infected with Emotet malware
are part of a botnet (i.e., a network of compromised computers), meaning the
perpetrators can remotely control all of the infected computers in a coordinated
manner. The owners and operators of the victim computers are typically
unaware of the infection.

11. For example, in 2017, the computer network of a school district in
the Middle District of North Carolina was infected with the Emotet malware.
The Emotet infection caused damage to the school’s computers, including but
not limited to the school’s network, which was disabled for approximately two
weeks. In addition, the infection caused more than $1.4 million in losses,
including but not limited to the cost of virus mitigation services and

replacement computers. From 2017 to the present, there have been numerous

other victims throughout North Carolina and the United States, to include

Page 5 of 10

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 7 of 12
computer networks of local, state, tribal, and federal governmental units,
corporations, and networks related to critical infrastructure.

12. Administrators of the Emotet botnet use a system of tiered servers,
described here as Tier 1, Tier 2, and Tier 3, to distribute the initial malware
file to infected computers. Tier 1 servers are typically compromised web
servers belonging to what appear to be unknowing third parties. The
perpetrators upload the Emotet malware to the Tier 1 servers through
unauthorized web shells. The unauthorized web shells are associated with
specific domains, also belonging to what appear to be unknowing third parties,
which are hosted on the Tier 1 servers. Victims who click on spam email
messages containing malicious attachments or hyperlinks will download the
initial Emotet malware file from a Tier 1 distribution server.

13. The Tier 2 and Tier 3 servers are rented and controlled by the
perpetrators. The primary function of the Tier2 server is to forward
communications containing encrypted data between the Tier 1 and Tier 3
servers.

B. Remote Access, Searches, and Seizures

14. Law enforcement officers have identified and gained lawful access
to an Emotet Tier 3 distribution server located overseas. Through such access,
FBI personnel have identified more than 3,600 Tier 1 distribution servers

worldwide that have communicated through the Internet with the Tier 3

Page 6 of 10

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 8 of 12
server during the past few weeks. Of those, more than 1,200 Tier 1 distribution
servers appear to be located in the United States, according to publicly
available Whois records and IP address geolocation.

15. Emotet distribution servers located in the United States constitute
“protected computers” within the meaning of Rule 41(b)(6)(B) and
§ 1030(e)(2)(B) because they are used in or affecting interstate or foreign
commerce or communication, based on their connection to the Internet. The
servers have been “damaged” within the meaning of Rule 41(b)(6)(B) and
§ 1030(e)(8) because the installation of unauthorized web shells has impaired
the integrity and availability of data, programs, systems, and information on
the servers.

16. The hundreds of presumptively U.S.-based servers appear to be
located in five or more judicial districts, according to publicly available Whois
records and IP address geolocation. These districts include, but are not limited
to, the following: District of Arizona, Central District of California, Northern
District of Illinois, District of New Jersey, District of Oregon, District of
Vermont, and Eastern District of Virginia.

17. In addition to identifying the Tier 1 distribution servers, FBI
personnel have obtained the Emotet administrators’ credentials to access the
unauthorized web shells installed on those servers. FBI personnel therefore

have the opportunity to use those credentials to uninstall or otherwise disable

Page 7 of 10

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 9 of 12
the web shells. This warrant authorizes FBI personnel to seize or copy from
Tier 1 distribution servers located in the United States any electronically
stored information, including web shells, used by the administrators of the
Emotet botnet to communicate with and distribute files to victim computers to
infect them with Emotet malware.

18. This seizure and. copying may cause the web shells to be
uninstalled or otherwise disabled, but will neither alter the functionality of the
servers’ operating systems, files, or software, except as expressly provided in
this affidavit, nor remediate malware that was already stored on the servers.
However, this action is intended to prevent additional malware from being

stored on the server by untethering the servers from the botnet.

TIME AND MANNER OF EXECUTION

19. I request, pursuant to Rule 41(e)(2), that the Court. authorize FBI
personnel to access Emotet Tier 1 distribution servers located in the United
States for a period of fourteen days, beginning on or about January 25, 2021

20. Because accessing the Emotet Tier 1 distribution servers at all
times will allow FBI personnel to minimize the likelihood of detection and the
effectiveness of countermeasures by the administrators of the Emotet botnet
that could frustrate the authorized search, good cause exists to permit the

execution of the requested warrant at any time in the day or night.

Page 8 of 10

Case 1:21-mj-00034-LPA Document 1 Filed 01/25/21 Page 10 of 12
DELAYED NOTIFICATION

21. I request, pursuant to Rule 41(£)(3) and 18 U.S.C. § 3103a(b), that
the Court authorize the officers executing this warrant to delay notice until
thirty days after the collection authorized by the warrant has been. conipleted,
including extensions. There is reasonable cause to believe that providing
immediate notification of the warrant may have an adverse result, as defined
in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the
distribution server would seriously jeopardize the ongoing investigation, as
such a disclosure would likely become known to the administrators of the
Emotet botnet and would give the perpetrators an opportunity to destroy
evidence, change patterns of behavior, notify confederates, and flee from
prosecution. See 18 U.S.C. § 3103a(b)(1). The proposed search warrant does not
authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).
Moreover, to the extent that the warrant authorizes the seizure of any wire or
electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire
or electronic information, there is reasonable necessity for the seizure for the
reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

22. Inthe event that providing notice to the subscriber or user of the
infected computer no longer seriously jeopardizes the ongoing investigation,

U.S. authorities will take steps to provide such notification earlier than thirty

Page 9 of 10

Case 1:21-mj-00034-LPA Document1 Filed 01/25/21 Page 11 of 12
days after the collection authorized by the warrant has been completed,
including extensions.
CONCLUSION
23. Isubmit that this affidavit supports probable cause for a warrant
to use remote access to search electronic storage media described in
Attachment A and to seize or copy electronically stored information described

in Attachment B.

Respectfully submitted, L fp &t

/s| (Sleav (Veto.

Blair Newman
Special Agent
Federal Bureau of Investigation

 

Dated: ‘Sunpacrg oh 2021

Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant
appeared before me via reliable electronic means (telephone), was placed under
oath, and attested to the contents of this written affidavit.

4

ach

L. Patrick Auld
United States Magistrate Judge
Middle District of North Carolina

SA

Page 10 of 10

Case 1:21-mj-00034-LPA Document1 Filed 01/25/21 Page 12 of 12
